Citation Nr: 1501936	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for malignant melanoma, including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to June 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of May 2008 and January 2013 rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially claimed service connection for multiple myeloma, prostate cancer and colon cancer.  Service connection for these three disorders was initially denied by the RO and appealed to the Board.  In a July 2011 decision, the Board denied service connection for multiple myeloma and remanded the issues of service connection for prostate and colon cancer, while referring a claim of service connection for malignant melanoma for initial RO consideration.  In an August 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) determined that the issue of service connection for malignant melanoma should have been remanded, rather than referred, by the Board.  

In a June 2014 Board decision, service connection for prostate and colon cancer was denied by the Board.  At that time, the issue of service connection for malignant melanoma was remanded so that a VA examination could be obtained.  This was accomplished and the issue is again before the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Dosage estimates have not been able to demonstrate that the Veteran had any in-service radiation exposure.  

2.  Malignant melanoma was not present during service or within one year thereafter, and did not develop as a result of any incident during service, to include ionizing radiation exposure.  


CONCLUSION OF LAW

Malignant melanoma was not incurred or aggravated in service, including as due to exposure to ionizing radiation, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A February 2012 letter explained the evidence necessary to substantiate the claim of service connection for malignant melanoma, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The Board notes that the case was remanded in July 2011, in part, to obtain a dose estimate and, if exposure to radiation was shown, to have the claim referred to the VA Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b).  In an April 2010 memorandum, the Chief of the U. S. Army Dosimetry Center indicated that the research center was unable to conduct a dosage estimate for the Veteran based upon the information that had been provided.  The VA Director of Compensation and Pension then reviewed the file on behalf of the Veterans Benefits Administration  and issued an opinion in June 2013 that indicated that the Veteran's military service did not include participation in a "radiation risk activity."  An advisory medical opinion was also obtained from the VA Director, Post-9/11 Era Environmental Health Program, in June 2013, but the organization was similarly unable to construct a dosage estimate.  In September 2013, the Chief of the U. S. Army Dosimetry Center again stated that, after researching the files for records of ionizing radiation exposure for the Veteran, none could be located and the organization was unable to locate any records for the Veteran in their files.  Finally, in May 2010 and September 2014 statements, the Defense Threat Reduction Agency indicated an inability to document any radiation exposure that the Veteran may have had.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination pursuant to remand of June 2014, in July 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c)  and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system.  See 38 C.F.R. § 3.311(b)(2). 

Malignant Melanoma

The Veteran contends that he was exposed to ionizing radiation as a result of his work in security and transportation of nuclear warheads.  He described one incident while he was guarding a bunker of these warheads that the bunker began to smoke.  At that time, an alert team dressed in protective suits intervened, but the Veteran was never given protective clothing while he remained on guard duty.  

Review of the record shows that the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  He did not participate in any of the radiation-risk activities set forth in 38 C.F.R. § 3.309(d(3), such as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as prisoner of war in Japan during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to United States occupation forces in Hiroshima or Nagasaki, Japan, from August 6, 1945, to July 1, 1946.  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration. 

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

As noted, there is no record of the Veteran having been exposed to ionizing radiation and no dosage estimate is possible.  The Veteran's STRs reflect that the Veteran was treated for moles of his back that were surgically removed in April 1965, but that no treatment for, or diagnosis of, malignant melanoma was demonstrated during service.  No Record of Occupational Exposure to Ionizing Radiation has been located.  According to post-service VA medical records, the Veteran was treated during 1987 for malignant melanoma.   

An examination was conducted by VA in July 2014.  At that time, the diagnoses were malignant melanoma and seborrheic keratosis.  Regarding the history of malignant melanoma, the Veteran reported that he had had a "light colored mole" removed in the late 1970's and had not had a recurrence of the melanoma.  He did have residual scarring on the right side of his neck from surgery for the melanoma.  

The VA examiner was requested to render opinions regarding whether it was at least as likely as not that the malignant melanoma was related to service, including as related to the moles that he had removed while on active duty.  The opinion was that it was less likely than not related to service.  The rationale provided was that, while there was documentation of mole removal while the Veteran was on active duty, there is no documentation regarding a subsequent pathology report.  The Veteran later developed malignant melanoma, which did not occur until 1987.  While melanoma can develop from moles over a period of time when exposed to ultraviolet light, and the moles noted in service could have been dormant and developed into melanoma, the Veteran did not have surgery for melanoma until 1987, which is far removed from service.  There is no documented evidence in the record that the Veteran was treated continually for moles post-service and no moles were identified on his examination for discharge from service.  As such, it makes it less likely than not that the malignant melanoma was service related.  

Based on a review of the evidence, the Board finds that service connection for malignant melanoma is not warranted.  Although the Veteran was diagnosed with malignant melanoma in 1987, the evidence does not show that the Veteran's melanoma was the result of any exposure to ionizing radiation in service.  No medical professional has provided any such opinion that indicates that the Veteran's melanoma was due to in-service ionizing radiation.  The opinions from the Under Secretary of Health and the Director of Compensation and Pension Service obtained indicate that exposure to ionizing radiation could not be verified.  The opinions are not contradicted.  As such, the Board accords them great probative value.  

The evidence does not show that the malignant melanoma was otherwise related to his military service.  While the Veteran was treated for mole removal during service, it is not shown that these were related to melanoma that was first diagnosed in 1987.  As such, the onset of the Veteran's melanoma has not been shown to have been during service or within the first post-service year.  There is no post-service medical evidence showing melanoma until 1987 and no medical evidence has been presented to show that the Veteran's melanoma was directly related to his military service.  The etiology of malignant melanoma is not a matter that is within the knowledge of a lay man.

Without competent and credible evidence of an association between the claimed disability and the Veteran's active duty, to include as due to ionizing radiation, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection.  As the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A §5107 (West 2002).  


ORDER

Service connection for malignant melanoma, including as a result of exposure to ionizing radiation, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


